Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-6, Species III, Figs 4-6, 9-10, 12 in the reply filed on 1/28/2019 is acknowledged, see office action 30 August 2019.

Drawings
Previous drawing objections withdrawn.



Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 20120175094 A1, hereinafter Rice) in view of Morino (US 2012/0014066 A1 hereinafter Morino)

1. Rice (figs 3, 5, 6 see [0022] which recites ‘Corresponding reference numerals indicate corresponding parts throughout the several figures of the drawings’) teaches a cold plate (104, fig 3) for a liquid cooling system, configured for cooling a heat generating electronic component (10, fig 3), the cold plate comprising:

a heat exchanging interface (102, fig 3) having a first surface and a second surface for contacting the heat generating electronic component opposite the first surface;
a plurality of parallel fins (106) extending from the first surface away from the second surface (106 extends upwards in figs 3, 6), the plurality of fins defining a plurality of channels (spaces between fins);


a seal (105) positioned on top of the plurality of parallel fins, the seal comprising 
an inlet passage (uppermost portion of 108A) extending through a surface of the seal and configured to direct a cooling liquid to the plurality of channels (fig 5); and
an elongated opening (lowermost portion of 108A) extending along a surface of the seal (fig 6 shows that 108A is extended along the width direction and fig 7 indicates fluid passing from above the channels) and configured to receive and distribute the cooling liquid to the plurality of fins (figs 5, 7), and wherein the elongated opening is positioned transversely to the plurality of fins and extending substantially parallel to the plurality of slots (figs 6, 7).
However Rice fails to specifically teach: a plurality of slots formed in the plurality of fins transversely to the plurality of channels; a plurality of barrier walls that extend down into the plurality of slots.
Morino teaches a plurality of slots (fig 3 shows slots that correspond to 31b-e of figs 5, 7) formed in the plurality of fins transversely to the plurality of channels; 
a plurality of barrier walls (31b-e, figs 5, 7) that extend down into the plurality of slots; and


2.    Rice and Morino teaches the cold plate of claim 1, Morino further teaches that the plurality of slots include two inner slots and two outer slots having a depth that is less than a height of the plurality of parallel fins (see annotated figs 3 or 7 below) and the plurality of barrier walls include two inner barrier walls and two outer barrier walls (since there are four slots and barrier walls in alignment).


    PNG
    media_image1.png
    408
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    691
    media_image2.png
    Greyscale


3. Rice and Morino teaches the cold plate of claim 2, wherein the elongated opening is configured to distribute the cooling liquid to the middle region of the plurality of fins (figs 5, 7 of Rice shows that the cooling liquid travels from the middle of the fins to the edges), wherein the elongated opening is positioned between the inner barrier walls about midway along a length of the plurality of fins (fig 6 of Rice show that 180A is positioned in the middle) and extends parallel to the plurality of slots (since the elongated opening 108A of Rice figs 5, 6 are positioned parallel to slot 106a of Rice fig 7).



5.    Rice and Morino teaches the cold plate of claim 3, wherein Morino further teaches that the inner barrier walls and outer barrier walls force the cooling liquid to flow around disrupting laminar flow and creating turbulent flow of the cooling liquid as it flows through the plurality of channels (paragraph 0076 describes agitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Morino into the device of Rice. The ordinary artisan would have been motivated to modify Rice in the above manner for the purpose of having the flow of coolant brought into a turbulent state, thereby effectively preventing the occurrence of a boundary layer. Consequently, the coolant flowing in the heat exchanger can be effectively utilized to provide a high cooling effect (Morino [0074]).

11. Rice (figs 3, 5, 6 see [0022] which recites ‘Corresponding reference numerals indicate corresponding parts throughout the several figures of the drawings’) teaches a cold plate (104, fig 3) for a liquid cooling system, configured for cooling a heat generating electronic component (10, fig 3), the cold plate comprising:
a heat exchanging interface (102, fig 3) having a first surface and a second surface for contacting the heat generating electronic component opposite the first surface;




a seal (105) positioned on top of the plurality of parallel fins; the seal comprising 
an inlet passage (uppermost portion of 108A) extending through a surface of the seal and configured to direct a cooling liquid to the plurality of channels (fig 5); 

wherein the seal further comprises an elongated opening (lowermost portion of 108A) extending along a surface of the seal (fig 6 shows that 108A is extended along the width direction and fig 7 indicates fluid passing from above the channels) and configured to receive and distribute the cooling liquid to the plurality of fins (figs 5, 7), and wherein the elongated opening is positioned transversely to the plurality of fins and extending substantially parallel to the plurality of slots (figs 6, 7).

However Rice fails to specifically teach:
a plurality of slots formed in the plurality of fins transversely to the plurality of channels;
a plurality of barrier walls that extend down into the plurality of slots; and
wherein the plurality of slots include  two inner slots and the plurality of barrier walls include two inner barrier walls;

Morino teaches a plurality of slots (fig 3 shows slots that correspond to 31b-e of figs 5, 7) formed in the plurality of fins transversely to the plurality of channels; 
a plurality of barrier walls (31b-e, figs 5, 7) that extend down into the plurality of slots; and
wherein the plurality of slots include two inner slots and the plurality of barrier walls include two inner barrier walls (figs 3-5);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Morino into the device of Rice. The ordinary artisan would have been motivated to modify Rice in the above manner for the purpose of having the flow of coolant brought into a turbulent state, thereby effectively preventing the occurrence of a boundary layer. Consequently, the coolant flowing in the heat exchanger can be effectively utilized to provide a high cooling effect (Morino [0074]).

12. Rice and Morino teaches the cold plate of claim 11, wherein the elongated opening is configured to distribute the cooling liquid to the middle region of the plurality of fins (figs 5, 7 of Rice shows that the cooling liquid travels from the middle of the fins to the edges), wherein the elongated opening is positioned between the inner barrier walls about midway along a length of the plurality of fins (fig 6 of Rice show that 180A is positioned in the middle) and extends parallel to the plurality of slots (since the elongated opening 108A of Rice figs 5, 6 are positioned parallel to slot 106a of Rice fig 7).

13.    Rice and Morino teaches the cold plate of claim 12, wherein Rice further teaches that the cooling liquid supplied to the plurality of channels through the elongated opening splits and flows away from the middle of the plurality of fins (Rice figs 5, 7).

14.    Rice and Morino teaches the cold plate of claim 12, wherein Morino further teaches that the inner barrier walls and outer barrier walls force the cooling liquid to flow around disrupting laminar flow and creating turbulent flow of the cooling liquid as it flows through the plurality of channels (paragraph 0076 describes agitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Morino into the device of Rice. The ordinary artisan would have been motivated to modify Rice in the above manner for the purpose of having the flow of coolant brought into a turbulent state, thereby effectively preventing the occurrence of a boundary layer. Consequently, the coolant flowing in the heat exchanger can be effectively utilized to provide a high cooling effect (Morino [0074]).

15.    Rice and Morino teaches the cold plate of claim 11, wherein Morino further teaches that the plurality of barrier walls are part of the seal and extend down from the seal toward the first surface of the heat exchanging interface (figs 5, 7, 8, 12).

19. Rice (figs 3, 5, 6 see [0022] which recites ‘Corresponding reference numerals indicate corresponding parts throughout the several figures of the drawings’) teaches a cold plate (104, fig 3) for a liquid cooling system, configured for cooling a heat generating electronic component (10, fig 3), the cold plate comprising:

a heat exchanging interface (102, fig 3) having a first surface and a second surface for contacting the heat generating electronic component opposite the first surface;




a seal (105) comprising 
an inlet passage (uppermost portion of 108A) extending through a surface of the seal and configured to direct a cooling liquid to the plurality of channels (fig 5); and
an elongated opening (lowermost portion of 108A) extending along a surface of the seal (fig 6 shows that 108A is extended along the width direction and fig 7 indicates fluid passing from above the channels) and configured to distribute the cooling liquid to the plurality of fins (figs 5, 7), and wherein the elongated opening is positioned on top of the plurality of fins (figs 5, 6) and extends substantially parallel to 

However Rice fails to specifically teach:
a plurality of slots formed in the plurality of fins transversely to the plurality of channels in a second direction;
a plurality of barrier walls that extend down into the plurality of slots; and


a plurality of barrier walls (31b-e, figs 5, 7) that extend down into the plurality of slots; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Morino into the device of Rice. The ordinary artisan would have been motivated to modify Rice in the above manner for the purpose of having the flow of coolant brought into a turbulent state, thereby effectively preventing the occurrence of a boundary layer. Consequently, the coolant flowing in the heat exchanger can be effectively utilized to provide a high cooling effect (Morino [0074]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Morino, further in view of Sperandei (US 20090260789 A1, hereinafter Sperandei)

6.    Rice and Morino teaches the cold plate of claim 3, wherein Morino further comprises a plate (31, figs 5, 7, 8, 12) configured to cover a portion of the plurality of fins, wherein the plurality of barrier walls (31b-e, figs 5, 7) extend down from the plate (fig 5) and the plate includes a central opening that corresponds with the elongated opening (figs 4, 5 show that the barrier wall 31d include a central opening that corresponds to the elongated opening).
However one may argue that Morino fails to teach that the plate includes a central opening that corresponds with the elongated opening
Sperandei (figs 2, 4) teaches a plate (18) includes a central opening (42) that corresponds with the elongated opening ([0031] recites ‘FIGS. 2 and 3 are intended to illustrate an embodiment in which the micro-openings 42 are provided over the entire surfaces of all the planar portions 41, but most of the micro-openings 42 are omitted from FIG. 2 for the sake of convenience’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Sperandei into the device of Rice and Morino. The ordinary artisan would have been motivated to modify Rice and Morino in the above manner for the purpose of decreasing boundary layer growth (paragraph 0038 recites ‘As the first heat exchange fluid flows through the tubular member 12 it flows through the micro-openings 42 formed in the corrugations 37 thereby causing turbulence in the fluid and decreasing boundary layer growth’).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are made moot by the new rejections as shown above.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841